       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                       Civil No. 19-1230

 CHRISTOPHER LEE HERRADA AND
 TIFFANY MARI HERRADA, a/k/a
 TIFFANY DENEE MARI,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Michelle A. Jacobs, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Christopher Lee Herrada may be served the Summons and a

                          copy of the Complaint at 100 North Henderson Street, Holcomb, KS 67851,

                          within the jurisdiction of this Court.

                b.        Defendant Tiffany Mari Herrada, a/k/a Tiffany Denee Mari, may be served

                          the Summons and a copy of the Complaint at 100 North Henderson Street,

                          Holcomb, KS 67851, within the jurisdiction of this Court.

        3.      Defendant Christopher Lee Herrada executed and delivered to Plaintiff United

States, acting through the Rural Housing Service, United States Department of Agriculture, a

promissory note on July 12, 2013, in the principal amount of $149,000.00, together with interest
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 2 of 7




at the rate of 3.1250 percent (3.1250%) per annum on the unpaid balance. As consideration for

this note, Plaintiff United States made a Rural Housing loan to Defendant Christopher Lee

Herrada, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et

seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      On July 12, 2013, to secure repayment of the indebtedness, Defendants Christopher

Lee Herrada and Tiffany Mari Herrada, a/k/a Tiffany Denee Mari, executed and delivered a

purchase-money security interest in the form of a real estate mortgage upon real property

commonly known as 100 North Henderson, Holcomb, Kansas 67851 and located in Finney

County, Kansas, within the jurisdiction of this Court, described as follows:

               Lots Thirteen (13), Fourteen (14) and Fifteen (15), Block Six (6),
               Townsite of the City of Holcomb, Finney County, Kansas,
               according to the recorded Plat thereof.

This real estate mortgage was filed on July 15, 2013, in the office of the Register of Deeds of

Finney County, Kansas, in Book 0311 at Page 365. A true and correct copy of the Mortgage is

attached as Exhibit B.

       5.      On January 24, 2017, (effective date January 12, 2017), Defendant Christopher Lee

Herrada executed and delivered to Plaintiff, acting through the Rural Housing Service, United

States Department of Agriculture, a Reamortization Agreement, wherein the reamortized amount

(unpaid principal plus interest) became the principal debt of $164,526.23 with interest at 3.1250

percent per annum. A true and correct copy of the Reamortization Agreement is attached as

Exhibit C.

       6.      On July 12, 2013, Defendant Christopher Lee          Herrada executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are

secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as



                                                2
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 3 of 7




amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. 3550.162. As of March

28, 2019, there was due the total amount of $4,796.10. This amount is to be recovered in rem

only, and only after recovery of the principal (including advances and other recoverable costs) and

accrued interest due on the Promissory Note through the date of sale of the real property. The

Subsidy Repayment Agreement is set forth as follows:

  DATE EXECUTED                              AMOUNT                        EXHIBIT NO.

  July 12, 2013                              $4,796.10                     D


A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit D.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B, C and D.

       8.      Defendant Christopher Lee Herrada failed to pay installments of principal and

interest when due in violation of the liability and security documents set out above. Plaintiff

United States elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and made demand for these amounts.

       9.      The amount due on the promissory note is principal in the amount of $162,277.40

(including unpaid principal of $154,981.56, escrow replenish of $6,971.92, agency title report fees

of $210.00, and late fees of $113.92) as of March 28, 2019; plus interest in the amount of $8,773.48

(including interest on principal of $8,677.93 and interest on advances of $95.55) accrued to March

28, 2019; plus interest accruing thereafter at the daily rate of $13.8839 (including daily interest on

principal of $13.2690 and daily interest on advances of $0.6149) to the date of judgment; plus

administrative costs of $105.00 (including lis pendens filing fee of $5.00 and a title report fee of

$100.00) pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00

allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.

                                                  3
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 4 of 7




§ 1961; plus court costs and the costs of this action presently and in the future incurred. Plaintiff

United States is also owed the amount of $4,796.10 for interest credit or subsidy subject to

recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and

foreclosure of all Defendants' interests in the subject real estate.

        10.      No other action has been brought to recover these sums.

        11.      Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        12.      The following Defendant may claim an interest in the real estate:

                 a.     Defendant Tiffany Mari Herrada, a/k/a Tiffany Denee Mari, may claim a

                        marital interest in the real property as a signatory to the mortgage referenced

                        above.

        13.      The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

        14.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

        By execution of the mortgage; Defendant Christopher Lee Herrada agreed that Plaintiff

United States, acting through the Rural Housing Service, would not be bound by any present or

future State laws allowing for any right of redemption or possession of the real estate following

any foreclosure sale. Exhibit B, paragraph 24. Therefore, Defendant Christopher Lee Herrada

waived all rights of redemption and there is no right of redemption for any party, including lien

creditors.




                                                   4
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 5 of 7




       Plaintiff United States demands in rem judgment of foreclosure             in the amount of

$162,277.40 (including unpaid principal of $154,981.56, escrow replenish of $6,971.92, agency

title report fees of $210.00, and late fees of $113.92) as of March 28, 2019; plus interest in the

amount of $8,773.48 (including interest on principal of $8,677.93 and interest on advances of

$95.55) accrued to March 28, 2019; plus interest accruing thereafter at the daily rate of $13.8839

(including daily interest on principal of $13.2690 and daily interest on advances of $0.6149) to the

date of judgment; plus administrative costs of $105.00 (including lis pendens filing fee of $5.00

and a title report fee of $100.00) pursuant to the promissory note and mortgage; plus filing fees in

the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the

rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the

future incurred. Plaintiff further demands in rem judgment in the amount of $4,796.10 for interest

credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth

in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.



                                                  5
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 6 of 7




       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, with no right of redemption

in any party, and that the sale be subject to any unpaid real estate taxes, special assessments and

easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= ;

               (4)     Plaintiff United States= ;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.



                                                    6
       Case 6:19-cv-01230-JWB-GEB Document 1 Filed 09/04/19 Page 7 of 7




                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas


                                                     s/ Michelle A. Jacobs
                                                     MICHELLE A. JACOBS
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 21261
                                                     1200 Epic Center
                                                     301 N. Main
                                                     Wichita, Kansas 67202
                                                     PH: (316) 269-6481
                                                     FX: (316) 269-6484
                                                     Email: michelle.jacobs@usdoj.gov
                                                     Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.

                                                     s/ Michelle A. Jacobs
                                                     MICHELLE A. JACOBS
                                                     Assistant United States Attorney




                                                7
Case 6:19-cv-01230-JWB-GEB Document 1-1 Filed 09/04/19 Page 1 of 3




                                                                EXHIBIT


                                                                     A
Case 6:19-cv-01230-JWB-GEB Document 1-1 Filed 09/04/19 Page 2 of 3
Case 6:19-cv-01230-JWB-GEB Document 1-1 Filed 09/04/19 Page 3 of 3
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 1 of 6




                                                               EXHIBIT


                                                                 B
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 2 of 6
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 3 of 6
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 4 of 6
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 5 of 6
Case 6:19-cv-01230-JWB-GEB Document 1-2 Filed 09/04/19 Page 6 of 6
Case 6:19-cv-01230-JWB-GEB Document 1-3 Filed 09/04/19 Page 1 of 2




                                                            EXHIBIT


                                                              C
Case 6:19-cv-01230-JWB-GEB Document 1-3 Filed 09/04/19 Page 2 of 2
Case 6:19-cv-01230-JWB-GEB Document 1-4 Filed 09/04/19 Page 1 of 4




                                                           EXHIBIT


                                                             D
Case 6:19-cv-01230-JWB-GEB Document 1-4 Filed 09/04/19 Page 2 of 4
Case 6:19-cv-01230-JWB-GEB Document 1-4 Filed 09/04/19 Page 3 of 4
Case 6:19-cv-01230-JWB-GEB Document 1-4 Filed 09/04/19 Page 4 of 4
